DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections to the claims have been overcome.
The indefiniteness rejections have been overcome.  
Applicant’s arguments with respect to the prior art rejections of claim(s) 1-3 7-8, and 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Applicant’s argues that the subject matter has been inserted into claim 1.  However, claim 1 has also been broadened by replacement of “the arm support” by  --the pivot part--  , which broadening necessitates a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, and 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPointe (US 8079645) in view of LaPointe (US 2009/0218873).

L ‘645 shows and discloses most of the details of the invention including a first latch assembly 40 in Figure 1, but lacks showing the connection of the first Latch assembly 40 with the headrest 22.
On the other hand, L ‘873 shows in Figures 12-14 the same latch assembly as latch assembly 40 of L ‘645, and further shows the latch assembly connected to the headrest by lever member 52.
It would have been obvious to apply the connection of the latch assembly 40 to the headrest, as taught by L ‘873 on the seat of L ‘645 because L ‘645 discloses that doing so is an expedient in column 4, lines 45-53. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.  An accessory for a vehicle, the accessory comprising:
a base; (comprising elements 14, 15, 18, 20, and 36, as shown in Figure 1 of LaPointe ‘645) and
a pivot part (22 of LaPointe ‘645) that can be pivoted relative to the base (pivot axis 24 of LaPointe ‘645) in a first pivoting direction and an opposite second pivoting direction between a first end position and a second end position (as shown in Figures 6 and 9 of LaPointe ‘873); 
a latch assembly (40, Figure 1 of L ‘645) that has a first latch (comprising teeth 164 on wheel 130 of L ‘645) and a second latch (comprising latch lever 172 and teeth 182, shown in Figure 7 of L ‘645) for locking the pivoting movement of the pivot part (22 of L ‘645) in at least one of the directions; 
an actuating device (comprising the latch lever 46 of  L ‘645) for automatically and/or manually moving the latch assembly between a latched position in which the first latch and the second latch are in engagement with each other (when the latching assembly is at rest in its locked position) and a released position in which the latches are out of engagement with each other (when the teeth 182 are out of engagement with the teeth 164), one of the latches having a wheel (wheel in the form of gear ring 130, as shown in Figure 7 of L ‘645) that is rotatable and has first blocking surfaces (comprising any one of the surfaces of the teeth 164 engaged by teeth 182 of the ratchet assembly shown in Figure 7 of L ‘645), wherein the base or the pivot part having a first set of teeth (the base has a first set of teeth 182) in engagement with a second set of teeth (164) of the wheel in order to cause the wheel to rotate on pivoting of the pivot part (as can be appreciated from the description in the paragraphs beginning in column 6, line 10 and column 8, line 53), and the other of the latches having a latch element (latch lever 172, shown in Figure 7 of L ‘645) movable between the latched position and the released position and provided with second blocking surfaces that are in engagement with the first blocking surfaces in the latched position (comprising the surfaces of the teeth 182 that engage the teeth at 164, as can be appreciated from Figure 7) and out of engagement with this first blocking surfaces in the released position (as shown in dashed lines in Figure 4 and 7).

2.  The accessory according to claim 1, wherein one of the first or second blocking surfaces has a V-shaped concave surface structure (where the blocking surfaces defined by teeth 164 shown in Figure 7 are V-shaped concave between respective teeth) and the other of the first and second blocking surfaces (comprising faces of the teeth 182 that are complementary to the faces of teeth 164 that they engage) has a V-shaped convex surface structure (between respective teeth 182, as shown in Figure 7), apex angles of the V-shaped surface structures being such that a wedge effect arises when the first blocking surfaces and the second blocking surfaces are in engagement with each other (as can be appreciated from Figure 7).

3.  The accessory according to claim 2, wherein the first blocking surfaces and the second blocking surfaces are formed by interacting friction surfaces (as with all solid inter-engaging elements, there is inherently friction between the first and second blocking surfaces such that they are interacting friction surfaces).

5.  The accessory according to claim 1, wherein at least one of the sets of teeth is formed as a gear wheel (the teeth 164 are formed together with the rest of element 130 as a gear wheel, as shown in Figure 7) or a gear segment.

6.  The accessory according to claim 1, wherein one of the sets of teeth (182) is movable and comprises a stop surface (comprising portions of the teeth 182 that engage portions of the teeth 164) urged against a counter surface (portions of teeth 164 engaged by the portions of teeth 182) of the base by a return device (comprising spring 134).

7.  The accessory according to claim 1, wherein a stop surface of the pivot part (within the bore receiving pin 74, as shown in Figures 3-4 of L ‘873) is in contact with a boundary surface of the base in the first end position and/or in the second end position (where the lever arm 52 and pin 74 of L ‘873 are considered part of the base, and include a boundary surface for stopping the pivot part at both end positions, as can be appreciated from Figures 6 and 10 of L ‘873).

8.  The accessory according to claim 1, wherein the actuating device comprises an actuator (comprising element lever 46 shown in Figures 1-11 of L ‘645) that can be actuated on the outside of the accessory by a user and that can move the latch assembly (lever 46 is on an outside of the base, as defined in the rejection of claim 1 above, and remote from the pivot part 22) between the latched position and the released position (as described in the paragraphs beginning in column 6, line 10 and column 8, line 53, and as can be appreciated from the structure shown in Figure 7).

10.  The accessory according to claim 1, wherein the sets of teeth are formed such that the rotation of the wheel takes place proportionally to the pivoting movement of the pivot part (where the wheel 130 comprising teeth 164 rotates proportionally to the pivoting movement of the pivot part, as dictated by the set length of the cable 86 of L ‘645, the set length of the lever 52, set lengths of other links, set dimensions of the lever arms of L ‘873, and the constrained movement of all of these elements that interconnect the wheel 130 and the pivot part 22).

11.  The accessory according to claim 1, wherein the accessory is an armrest (the whole chair of the combination of L ‘645 and L ‘873 is an armrest in the sense that it is capable of supporting the arm of a person) and the pivot part is a pivotable arm support (the headrest portion 22, making up the pivot part of the chair of the combination of L ‘645 and L ‘873 is a pivotable arm support in the sense that it is pivotable and is capable of supporting the arm of a person whether standing or seated within the chair and turned to extend the occupant’s arm upward to rest on the pivot part 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, several of the references cited in the IDS filed 09/07/2022 by Applicant pertinent to a similar degree as the current rejection, and could be applied absent narrowing amendments.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636